This case was affirmed at the Tyler term, 1900, and now comes before us on motion for rehearing. In the motion appellant presents for our consideration, and as a ground for reversing the case, the action of the court in refusing to permit his counsel to argue certain testimony which is embodied in bill of exceptions number 8. In this motion appellant explains that this matter was not relied on in his brief and argument heretofore filed, because the same was prepared, not from the transcript, but from the original papers in the case, and the bill number 8 was misplaced, which caused him to lose sight of this question. In the original opinion we followed the brief and argument of counsel for appellant, and did not notice the refusal of the court to hear argument as presented in said bill number 8. In order to discuss the action of the court, we will here set out the bill in full, as follows: "After defendant, A.A. Spangler, had testified for himself on direct examination, State's counsel, on cross-examination, asked him why he had turned over to Mrs. Whitesides the `Triangle' cattle, to which he answered: `I was holding Walter's money for him, and she [deceased] was after me for it, together with what I owed her, and had turned them cattle over on that indebtedness.' `Q. Did you turn over all you had of that brand at that time? A. Yes, sir. Then, right on top of that, I was attached here. I had got in debt some five or six thousand dollars, and they went and attached about twenty thousand dollars worth of stuff here to pay off that indebtedness, and then attached all the cattle they could get their hands on, but there was some remnant stuff they did not get their paws on, and as I would get them up I would turn them in to her [deceased].' And after the witness Charley Spangler *Page 251 
had testified for the State, on cross-examination he was asked by defendant's counsel the following questions, viz: `Q. I will ask you now if you ever heard her [Mrs. Whitesides] say anything about your mother or sisters. A. Yes, sir; she said they were "God damned whores."' And be it further remembered that, on the argument of the case, State's counsel frequently asked why it was, if the deceased was such a bad woman, defendant had left his home and family, and was living on the Leonard place with the deceased; and, in answering such argument, defendant's counsel referred to the fact that he (defendant) had been broken up by attachments; and he proposed to argue the testimony of defendant, Spangler, drawn out on cross-examination by the State, with reference to such attachments, which testimony is above set out; to which proposed argument State's counsel objected, and insisted that no such evidence had been adduced on the trial, which objections were sustained by the court, and defendant's counsel were not permitted to refer to and argue such testimony; to which action of the court defendant then and there excepted. Thereafter, defendant's counsel, in discussing the character of the deceased, and her animosity towards defendant and his family, began making reference to the testimony of the witness Charley Spangler, which is above set out; whereupon State's counsel again objected to such argument, and insisted that no such evidence had been adduced upon the trial; and the court sustained the objection, and refused to permit such testimony to be referred to in the argument; to which action of the court the defendant then and there excepted, and now here tenders this his bill of exceptions to sail ruling, and asked the same be approved. The above and foregoing bill is allowed, with this qualification: At the time of the objection to defendant's counsel arguing the matter brought out on cross-examination of defendant, I was busy preparing my charge. I simply told counsel for defendant that I did not remember any of the matters contained in the foregoing bill having been introduced in evidence, and I don't remember it now, and I refused to allow said bill in so far as it states what defendant and his son Charley Spangler said, because I have no recollection of it, and I will not certify to that which I do not know to be correct. [Signed] A.H. Carrigan, Dist. Judge."
The learned judge who tried the case in the court below, in signing the bill of exceptions, starts out as if to explain the same, stating that the bill is allowed with this explanation; and he then goes on to state that he refuses to allow said bill in so far as it states what defendant and his son Charley Spangler said, because he had no recollection of it. If this is not an explanation contradicting the bill, it is at least equivocal. Formerly, it was held that a judge had no right to contradict a bill under the guise of an explanation; that an explanation was one thing, and a contradiction another. Tyson v. State, 14 Texas Crim. App., 390; art. 1368, Rev. Stats. However, in Jones v. State, *Page 252 
33 Texas Criminal Reports, 7, it seems that if the judge, under the guise of an explanation, contradicts a bill of exceptions, and the party accepts and files the same, it will be considered. If we are to regard the judge's certificate as a disallowance of the bill on the ground that he did not remember the testimony, then appellant insists that we should, in connection with this bill, also consider bill of exceptions number 2, which shows that the very testimony of the witness A.A. Spangler which the judge refused his counsel permission to argue was admitted over his objections. It occurs to us that it is but common fairness to consider these two bills together. As stated, bill of exceptions number 2 shows that the testimony of Spangler in reference to the cattle and the attachment proceeding was drawn out by the State on cross-examination of A.A. Spangler, over the objections of appellant. In bill number 8 the judge states he does not remember that such testimony had been adduced in the case. Evidently the judge was mistaken as to this. If he was mistaken as to this matter, then it is likely he was also mistaken as to the testimony of Charley Spangler, which he also refused to allow appellant's counsel to argue, because he did not remember it. If we recur to the statement of facts, we find that this testimony was adduced from the witness Charley Spangler. Appellant insisted he had a right to argue all of this, because it had been admitted as evidence in the case, and he claimed that the State had used certain evidence with regard to the defendant, A.A. Spangler, to his detriment, especially that portion of it which showed he had been living with deceased for some time prior to the homicide; and that he desired to use the testimony with regard to the attachment proceeding and the cattle as the reason for his residing with deceased, notwithstanding the character she was shown to have and notwithstanding quarrels between them. It may be that to some minds the deductions which appellant sought to draw from this testimony would be considered far-fetched, and the argument on this behalf would be lacking in effect. To others, in the condition of the evidence on this subject, the argument may have appeared a sound one, and a complete answer to the State's proposition. This is all a matter of speculation. The only question with which we have to deal is, was this matter in evidence? If so, appellant had a right to use it in argument for every legitimate purpose, and its logic or convincing character was a question solely for the jury. Beyond this, without doubt, the evidence of Charley Spangler was of an important character, and to deny argument upon it was unquestionably a grave infringement of the privilege of counsel. But, as stated before, it is not the importance of testimony which authorizes its use in argument; for we hold it is not within the power of any court or of any judge to prohibit counsel from arguing testimony which has been admitted in the case before the jury. Section 10 of our Bill of Rights guarantees to an accused person the right to be heard by himself or counsel, or both. In pursuance of this authority *Page 253 
of the Constitution, the right to be heard by counsel is regarded by courts as a sacred right, and when denied will constitute cause for reversal. Tooke v. State, 23 Texas Crim. App., 10; Roe v. State, 25 Texas Crim. App., 66; Reeves v. State,34 Tex. Crim. 483; Cooley, Const. Lim., p. 412. In this case we can not measure the injury sustained. We can not tell what effect the argument upon this character of testimony would have had upon the jury. We only know that the court had decided this was legal testimony, and had admitted it in the case, and that appellant had a right to discuss it, and to use it for every legitimate purpose in his argument. This was denied by the court, and for this the judgment must be reversed.
Appellant also strenuously insists that the court should have given a charge on threats in connection with the charge on self-defense. In reviewing this question, we are inclined to the opinion that such a charge should have been given.
In addition, appellant also insists that we review other matters discussed in the original opinion. However, we see no reason to change the views therein expressed. But for the refusal of the court to permit the argument of counsel on the evidence adduced in the case, as shown in bill of exceptions number 8, the motion for rehearing is granted, and the judgment reversed, and the cause remanded.
Motion granted. Reversed and remanded.